Memorandum. Judgment of conviction unanimously reversed on the law and case remanded for resentencing in accordance with and within the limits provided by section 42 of the Second Class Cities Law.
The complaint charged defendant with violating section 107-45 of the Zoning Ordinances of the City of Yonkers on a specific day and on 107 successive days thereafter. After pleading guilty to violating the ordinance, defendant was sentenced to pay a fine in the sum of $25 for each of the 108 days.
*798■Since it appears that section 42 of the Second Class Cities Law does not authorize a second class city to adopt an ordinance which provides cumulative penalties for one continuing violation, section 107-107 of the municipality’s ordinance which provides such penalty and pursuant to which the defendant was sentenced for each and every day the violation continued, is invalid. (See Incorporated Vill. of Mill Neck v. Fronsdal, 39 A D 2d 549; Rooney v. City of Long Beach, 42 A D 2d 34.)
Concur — Glickman, P. J., Pittoni and Farley, JJ.